Reversing.
On the former appeal of this case there had been a verdict and judgment in favor of the plaintiff for $750, and it was held that the verdict was excessive. The judgment was reversed for this sole reason. C.  O. R. R. Co. v. Hill, 215 Ky. 222,284 S.W. 1047, 48 A.L.R. 327. *Page 41 
On the return of the case to the circuit court it was tried again. There was a verdict for the plaintiff for $1,000 on which the court entered judgment, and the defendant again appeals. The facts of the case are fully stated in the former opinion. The evidence on the last trial was the same as on the first trial. The court has carefully read the evidence on the last trial and compared it with the evidence on the first trial. It finds no substantial difference in the evidence. The opinion on the former appeal is the law of the case, and, the evidence being practically the same on the second trial as on the first, it is the law of the case that the recovery is excessive. The reasons for this conclusion are set out in the former opinion.
Judgment reversed, and cause remanded for a new trial.